225 F.2d 23
96 U.S.App.D.C. 184
Bernard L. PRATT, Appellant,v.UNITED STATES of America, Appellee.
No. 12272.
United States Court of Appeals District of Columbia Circuit.
Argued March 24, 1955.Decided April 28, 1955.Motion for Rehearing Denied Sept. 15, 1955.

Mr. Richard R. Atkinson, Washington, D.C., with whom Mr. Horace O. Pollard, Washington, D.C.  (both appointed by this Court), was on the brief, for appellant.
Mr. Fred L. McIntyre, Asst. U.S. Atty., with whom Mr. Leo A. Rover, U.S. Atty., and Mr. Lewis Carroll, Asst. U.S. Atty., were on the brief, for appellee.
Before PRETTYMAN, BAZELON and WASHINGTON, Circuit Judges.
PER CURIAM.


1
Appellant Pratt was indicted, tried and convicted of grand larceny.  He now urges a number of points respecting admission and exclusion of evidence and instructions to the jury.  He made none of these points in the trial court.  We have examined them and the record and find no reason to depart from the Rules1 and to exercise the discretionary power we have in cases of plain errors affecting substantial rights.  There was an eyewitness to the alleged larceny, a person who had known Pratt.  Pratt himself took the stand and denied he had had any part in the theft or had known the eyewitness.  The case was fairly presented, and much depended upon credibility.


2
Affirmed.



1
 Fed.R.Crim.P. 30, 51, 18 U.S.C.A